                                                                           Case 4:20-cv-04865-YGR Document 35 Filed 04/07/21 Page 1 of 2




                                                                  1

                                                                  2

                                                                  3

                                                                  4
                                                                                                        UNITED STATES DISTRICT COURT
                                                                  5
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7
                                                                      FLOUZEL PANINGBATAN,                              Case No.: 20-cv-4865-YGR
                                                                  8
                                                                                                                        ORDER TO SHOW CAUSE REGARDING
                                                                  9                Plaintiff,                           DEFENDANT BLUECREW, INC.’S ALLEGED
                                                                                                                        FAILURE TO COMPLY WITH GENERAL ORDER
                                                                 10          vs.                                        71
                                                                 11
                                                                      MOTIVATE LLC AND BLUECREW, INC.,
                               Northern District of California




                                                                 12
United States District Court




                                                                                    Defendants.
                                                                 13

                                                                 14   TO DEFENDANT BLUECREW, INC. AND ITS COUNSEL OF RECORD:
                                                                 15           Defendant BlueCrew, Inc. and its counsel are hereby ORDERED TO SHOW CAUSE why each
                                                                 16   should not be sanctioned for its failure to comply with this Court’s order and General Order 71.
                                                                 17           General Order 71 requires that “[w]ithin 30 days following the defendant’s submission of a
                                                                 18   responsive pleading or motion, the parties shall provide to one another the documents and information
                                                                 19   described in the Initial Discovery Protocols for the relevant time period.” On March 1, 2021, the
                                                                 20   Court ordered compliance with General Order 71 by March 11, 2021. (Dkt. No. 31.) BlueCrew has
                                                                 21   not sought relief from the orders nor does General Order 71 provide an exception.
                                                                 22           In opposition to BlueCrew’s motion to compel arbitration filed on March 15, 2021, plaintiff
                                                                 23   Paningbatan indicated that BlueCrew had not complied with the Court’s order. In its reply filed
                                                                 24   March 22, 2021, BlueCrew did not deny that it had failed to comply. Merely stating objections are
                                                                 25   insufficient.
                                                                 26           BlueCrew, Inc. and its counsel shall comply immediately or shall be subject to sanctions.
                                                                 27   //
                                                                 28   //
                                                                          Case 4:20-cv-04865-YGR Document 35 Filed 04/07/21 Page 2 of 2




                                                                  1          BlueCrew’s counsel shall file a written response to this Order no later than Monday, April 12,
                                                                  2   2021 at 12:00 noon confirming compliance. If the Court is satisfied with counsel’s response, it will
                                                                  3   consider taking the Order to Show Cause hearing off calendar.
                                                                  4          If compliance is not complete or the Court is not satisfied, a hearing on this Order to Show
                                                                  5   Cause shall be held on Tuesday, April 13, 2021 on the Court’s 2:01 p.m. calendar over the Zoom
                                                                  6   platform. Lead counsel shall be required to appear personally at the hearing as well as any and all
                                                                  7   principals from BlueCrew, Inc. responsible with compliance.
                                                                  8          IT IS SO ORDERED.
                                                                  9
                                                                      Dated: April 7, 2021                                   ____________________________________
                                                                 10
                                                                                                                                 YVONNE GONZALEZ ROGERS
                                                                 11                                                          UNITED STATES DISTRICT COURT JUDGE

                                                                 12
                               Northern District of California
United States District Court




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                         2
